Exhibit 10.23(t)
AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          This Amendment No. 12 to Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of August 28, 2008, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each Financial
Institution signatory hereto (collectively, the “Financial Institutions”), each
Company signatory hereto (the “Companies”) and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as agent for the
Purchasers (the “Agent”).
RECITALS
          Each of the parties hereto entered into that certain Amended and
Restated Receivables Purchase Agreement, dated as of February 6, 2002, and
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 1 thereto, dated as of June 26, 2002, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 2
thereto, dated as of November 25, 2002, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 3 thereto,
dated as of December 9, 2002, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 4 thereto, dated as of
December 12, 2002, and further amended such Amended and Restated Receivables
Purchase Agreement pursuant to Amendment No. 5 thereto, dated as of June 23,
2003, and further amended such Amended and Restated Receivables Purchase
Agreement pursuant to Amendment No. 6 thereto, dated as of August 15, 2003, and
further amended such Amended and Restated Receivables Purchase Agreement
pursuant to Amendment No. 7 thereto, dated as of August 3, 2005, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 8 thereto, dated as of August 1, 2006, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 9
thereto, dated as of August 31, 2006, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 10 thereto,
dated January 12, 2007 and effective as of September 6, 2006, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 11 thereto, dated as of August 29, 2007 (such Amended and Restated
Receivables Purchase Agreement, as so amended, the “Purchase Agreement”).
          Each Seller Party has requested that the Agent and the Purchasers
amend certain provisions of the Purchase Agreement, all as more fully described
herein.
          Subject to the terms and conditions hereof, each of the parties hereto
now desires to amend the Purchase Agreement as more particularly described
herein.
AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

1



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.
     Section 2. Amendments. Subject to the terms and conditions set forth
herein, the Purchase Agreement is hereby amended as follows:
               (a) Section 9.1(f) of the Purchase Agreement is hereby amended by
deleting in its entirety the phrase “Dilution Ratio Trigger shall exceed 8.25%”
and replacing it with the phrase “Dilution Ratio Trigger shall exceed 9.00%.”
               (b) Article X of the Purchase Agreement is hereby amended by
adding the following Section 10.5 to the end of such Article:
          Section      10.5 Accounting Based Consolidation Event. (a) If an
Accounting Based Consolidation Event shall at any time occur then, upon demand
by the Agent, Seller shall pay to the Agent, for the benefit of the relevant
Affected Entity, such amounts as such Affected Entity reasonably determines will
compensate or reimburse such Affected Entity for any resulting (i) fee, expense
or increased cost charged to, incurred or otherwise suffered by such Affected
Entity, (ii) reduction in the rate of return on such Affected Entity’s capital
or reduction in the amount of any sum received or receivable by such Affected
Entity or (iii) opportunity cost, internal capital charge or other imputed cost
determined by such Affected Entity to be allocable to Seller or the transactions
contemplated in this Agreement in connection therewith. Amounts under this
Section 10.5 may be demanded at any time without regard to the timing of
issuance of any financial statement by any Company or by any Affected Entity.
               (b) For purposes of this Section 10.5, the following terms shall
have the following meanings:
          “Accounting Based Consolidation Event” means the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of any Company that are subject to this Agreement or any
other Transaction Document with all or any portion of the assets and liabilities
of an Affected Entity. An Accounting Based Consolidation Event shall be deemed
to occur on the date any Affected Entity shall
AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

2



--------------------------------------------------------------------------------



 



acknowledge in writing that any such consolidation of the assets and liabilities
of any Company shall occur.
          “Affected Entity” means (i) any Financial Institution, (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to any Company, (iii) any
agent, administrator or manager of any Company, or (iv) any bank holding company
in respect of any of the foregoing.
               (c) Article XII of the Purchase Agreement is hereby amended by
adding the following Section 12.3 to the end of such Article:
          Section 12.3 Federal Reserve. Notwithstanding any other provision of
this Agreement to the contrary, any Financial Institution may at any time pledge
or grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller or the Agent; provided that no such pledge or grant of a security
interest shall release a Financial Institution from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Financial
Institution as a party hereto.
               (d) The definition of “Applicable Margin” appearing in Exhibit I
to the Purchase Agreement is hereby amended by amending and restating such
definition in its entirety to read as follows:
“Applicable Margin” means 1.75%.
               (e) The definition of “Dilution Percentage” appearing in
Exhibit I to the Purchase Agreement is hereby amended by deleting in its
entirety the phrase “HDR = the highest average three-month Dilution Ratio
occurring during the 12 most recent calendar months” and replacing it with the
phrase “HDR = the highest average two-month Dilution Ratio occurring during the
12 most recent calendar months.”
               (f) The definition of “Liquidity Termination Date” appearing in
Exhibit I to the Purchase Agreement is hereby amended by amending and restating
such definition in its entirety to read as follows:
“Liquidity Termination Date” means August 27, 2009.
               (g) The definition of “Loss Percentage” appearing in Exhibit I to
the Purchase Agreement is hereby amended by deleting in its entirety the phrase
“means at any time the greater of (i) 10% and (ii) a percentage calculated in
accordance with the following formula”
AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

3



--------------------------------------------------------------------------------



 



and replacing it with the phrase “means at any time (A) 10% plus (B) the greater
of (i) 10% and (ii) a percentage calculated in accordance with the following
formula.”
               (h) Schedule D to the Purchase Agreement is hereby deleted in its
entirety and the definition of “Pricing Grid” and each reference to such
definition is hereby deleted in its entirety.
     Section 3. Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of the date hereof, upon the satisfaction of the
conditions precedent that:
               (a) Amendment. The Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.
               (b) Representations and Warranties. As of the date hereof, both
before and after giving effect to this Amendment, all of the representations and
warranties contained in the Purchase Agreement and in each other Transaction
Document shall be true and correct in all material respects as though made on
the date hereof (and by its execution hereof, each of Seller and the Servicer
shall be deemed to have represented and warranted such).
               (c) No Amortization Event. As of the date hereof, both before and
after giving effect to this Amendment, no Amortization Event or Potential
Amortization Event shall have occurred and be continuing (and by its execution
hereof, each of Seller and the Servicer shall be deemed to have represented and
warranted such).
               (d) Amendment Fee. On or before the date hereof, each Financial
Institution shall have received, in immediately available funds, an amendment
fee in an amount equal to 0.075% multiplied by such Financial Institution’s
Commitment.
               (e) Fee Letters. Each Purchaser shall have received, on or before
the date hereof, executed counterparts of the Fee Letter to which it is a party,
duly executed by each of the parties thereto.
     Section 4. Miscellaneous.
               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to, or an
acknowledgment of, any amendment, waiver or modification of any other term or
condition of the Purchase Agreement or of any other instrument or agreement
referred to therein or (ii) prejudice any right or remedy which any Purchaser or
the Agent may now have or may have in the future under or in connection with the
Purchase Agreement, as amended hereby, or any other instrument or agreement
referred to therein. Each reference in the Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Purchase Agreement or to the “Receivables
Purchase Agreement” or to the “Purchase Agreement” shall mean the Purchase
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Purchase
Agreement and each other instrument or agreement
AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

4



--------------------------------------------------------------------------------



 



referred to therein, except as herein amended, are hereby ratified and confirmed
and shall remain in full force and effect.
               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.
               (c) Costs, Fees and Expenses. Without limiting Section 10.3 of
the Purchase Agreement, Seller agrees to reimburse the Agent and the Purchasers
upon demand for all reasonable and documented out-of-pocket costs, fees and
expenses (including the reasonable fees and expenses of counsels to any of the
Agent and the Purchasers) incurred in connection with the preparation, execution
and delivery of this Amendment.
               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
               (e) Severability. Any provision contained in this Amendment that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
               (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
               (h) Funding Agreement Consent. By its execution hereof, JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), in
its capacity as a party to any applicable Funding Agreement with or for the
benefit of Chariot Funding LLC (successor to Preferred Receivables Funding
Company LLC) (“Chariot”), hereby (i) consents to Chariot’s execution of this
Amendment and the transactions contemplated hereby, (ii) acknowledges that this
Amendment has been made available to and has been reviewed by it, (iii) consents
to this Amendment and (iv) deems this paragraph to satisfy any applicable
requirements regarding this Amendment set forth in any such Funding Agreement.
(Signature Pages Follow)
AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first written above.

                  AVNET RECEIVABLES CORPORATION, as Seller    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                AVNET, INC., as Servicer    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                CHARIOT FUNDING LLC (successor to Preferred Receivables Funding
Company LLC), as a Company    
 
           
 
  By:   JPMorgan Chase Bank, N.A.    
 
  Its:   Attorney-in-Fact    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA
(Main Office Chicago)), as a Financial Institution and as Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                  LIBERTY STREET FUNDING CORP., as a Company    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                THE BANK OF NOVA SCOTIA, as a Financial
Institution    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                  AMSTERDAM FUNDING CORPORATION, as a Company    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ABN AMRO BANK N.V., as a Financial Institution    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                  STARBIRD FUNDING CORPORATION, as a Company    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BNP PARIBAS, acting through its New York
Branch, as a Financial Institution    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 12 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 